DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Receipt is acknowledged of an amendment filed 10 May 2022, which has been placed of record and entered in the file.
Claims 1, 3-6, 8-12, and 14-19 are pending.
Claim 1, 6, and 12 are amended.
Claims 18-19 are new.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Trainor on 4 August 2022.
The application has been amended as follows: 
	In the specification:
	After the last line of paragraph [0038], -- As shown in figures 8 and 9, the staple supporting surface of each of the plurality of pushers supports and contacts the entire back span of a respective staple. -- has been inserted.
	In the claims:
	In claim 1, line 16, after “supporting”, -- and contacting -- has been inserted.
	In claim 6, line 22, after “supporting”, -- and contacting -- has been inserted.
	In claim 12, line 21, after “supporting”, -- and contacting -- has been inserted.
EXPLANATION FOR EXAMINER’S AMENDMENT
Claims 1, 6, and 12 are amended to avoid the prior art.
The specification is amended to comport with the amendments to the claims. 
Allowable Subject Matter
Claims 1, 3-6, 8-12, and 14-19  are allowed.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 6, and 12: the subject matter of claims 1, 6, and 12 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claims 1, 6, and 12 include the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
	“a plurality of pushers disposed within the cartridge body, each of the pushers of the plurality of pushers including a staple supporting surface that defines a first concavity and a second concavity that are separated from each other by a central radiused convexity, each of the first and second concavities of the staple supporting surface of each of the plurality of pushers having a semi-circular shape; and a plurality of staples, each staple of the plurality of staples received within one of the retaining slots defined by the cartridge body, each staple of the plurality of staples having a back span having ends and a leg extending from each of the ends of the back span, wherein the back span of each staple of the plurality of staples has a shape that corresponds to the shape of the staple supporting surface of each of the plurality of pushers, the staple supporting surface of each of the plurality of pushers supporting and contacting the entire back span of a respective one of the plurality of staples”.
The closest prior art to Shen (WO 2018/161301) discloses a surgical stapling apparatus 10 comprising a handle assembly 100, an elongate body 200; a tool assembly 300 including an anvil assembly 304 and a cartridge assembly 302 coupled to the anvil assembly, the cartridge assembly including a channel member 306, and a staple cartridge 310 including a cartridge body and retaining slots, a plurality of pushers 320 each including a staple supporting surface 324 that defines a first concavity 330 and a second concavity 330 separated by a central radiused convexity 328, a plurality of staples 312 each having a back span 336 and a leg 338 extending from each of the ends of the back span, the back span of each staple having a shape that corresponds to the shape of the staple supporting surface of the pushers.   
The closest prior art to Viola (US Patent No. 8,186,556) discloses a cartridge assembly comprising a staple cartridge 100 including a cartridge body 112 having a tissue engaging surface 124 and defining a central knife slot 122 and retaining slots 126 positioned on each side of the central knife slot, and an actuation sled 1134.  
The closest prior art to Green (US Patent No. 4,821,939) discloses a surgical stapling apparatus comprising a staple cartridge 16 including a plurality of pushers 22 each pusher including a staple supporting surface that defines a first concavity and a second concavity that are separated from each other by a central radiused convexity, each of the concavities having a semi-circular shape.
The difference between the Shen reference, or a combination of the Shen, Viola, and Green references, and the claimed subject matter is that Shen or a combination of Shen, Viola, and Green do not disclose or teach “a plurality of pushers disposed within the cartridge body, each of the pushers of the plurality of pushers including a staple supporting surface that defines a first concavity and a second concavity that are separated from each other by a central radiused convexity, each of the first and second concavities of the staple supporting surface of each of the plurality of pushers having a semi-circular shape; and a plurality of staples, each staple of the plurality of staples received within one of the retaining slots defined by the cartridge body, each staple of the plurality of staples having a back span having ends and a leg extending from each of the ends of the back span, wherein the back span of each staple of the plurality of staples has a shape that corresponds to the shape of the staple supporting surface of each of the plurality of pushers, the staple supporting surface of each of the plurality of pushers supporting and contacting the entire back span of a respective one of the plurality of staples”.  
The difference between the claimed subject matter and Shen would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the Shen structure would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification to the Shen structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        5 August 2022